DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.  

Election/Restrictions
Applicant’s election without traverse of Species 4 (figs.6 and 7) in the reply filed on 12/7/2021 remains acknowledged.  
Claims 2-11 have been canceled by applicant.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
As previously explained in the Advisory Action mailed 10/31/2022, the newly added limitation "a threaded fastener in threaded engagement with the bearing holder, wherein the bearing holder surrounds a portion of the first worm bearing..." constitutes new matter. See applicant's elected species shown in figure 6 which shows that the threaded fastener (shown without reference character in elected figure 6) is NOT in threaded engagement with the bearing holder (332, 318) which moves with the bearing relative to the housing (shown without reference character 12 in figure 6). Rather the threaded fastener appears to be in threaded engagement with the housing as would be necessary to apply compression on the spring (also shown without reference character in figure 6). It appears that the elected species of figure 6 as originally disclosed used the figure 6 threaded fastener to allow for adjustment of the spring compression bias between the housing and the bearing holder such that the threaded fastener cannot be threaded to the bearing holder but must be threaded to the housing. Further note that even the non-elected species of figs.2-5 also show the threaded fastener (64) to be threaded to the housing (12) rather than the bearing holder (50) to apply compression of the spring. Still further note that the non-elected spring tension species of fig.8 shows the threaded fastener (430) threaded to the spring adjuster (432) rather than the bearing holder (418) that surrounds a portion of the first worm bearing. Accordingly, there is no originally depicted species (elected or non-elected) that depicts the threaded fastener in threaded engagement with the bearing holder as the new claim requires, nor is there any original express written disclosure of such arrangement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
As detailed in the new matter rejection directly above (incorporated herein by reference), the newly added limitations contradict the disclosure.  Accordingly/additionally, the true and full scope of the claimed invention is thus unclear.1





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Segawa US7360467.
Claim 1.  A power steering assembly (e.g., figs. 19, 30, 35) comprising: a housing (housing that houses 28 and 29); a worm gear (28) disposed within in the housing, the worm gear being rotatable about a first axis (axis of 28); a worm (29) at least partially disposed in the housing, the worm being arranged to engage the worm gear and rotate about a second axis (axis of 29); a first worm bearing (36/57) disposed proximate a first end of the worm; a second worm bearing (37) disposed proximate a second end of the worm; and a compensation mechanism (150/152) disposed within the housing and engaging the first worm bearing, the compensation mechanism being adjustable to bias the first worm bearing to maintain or adjust a gear mesh load between the worm gear and the worm, wherein the housing defines a spring bore (bore receiving 186 therein, as seen in fig.35), the power steering assembly further comprising a spring (186) located within the spring bore and engaged with the compensation mechanism, the compression of the spring adjusting a biasing component (component of 150/152 contacting bottom of 186) of the compensation mechanism, wherein the biasing component is in contact with the spring, wherein the compensation mechanism includes a bearing holder (portion of 150/152 holding 36/57) that surrounds a portion of the first worm bearing, the bearing holder [is] in contact with the first worm bearing and [slides] within a housing slot (slot receiving 150/152 therein) parallel to the spring bore and perpendicular to the second axis to adjust the first worm bearing.  Note that at least figures 30 and 35 of Segawa clearly show the spring 186 to be oriented vertically to bias vertical movement of the bearing holder 152/150 and that this vertical orientation is perpendicular to the horizontal orientation of the second direction of the worm (i.e., horizontal orientation of the worm 29) thereby meeting the “perpendicular” limitation of the claim.  
Segawa (figs.55-56) teaches another embodiment suggesting the use of a threaded fastener (131) with the spring (132), which is desirable/obvious for benefit of allowing adjustment of “preload” (see Segawa written description of 131 and 132).2  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the figure 30/35 embodiment spring (186) to have a threaded fastener similar to arrangement of the threaded fastener/spring (131/132) in figures 55-56 so that preload may be desirably/beneficially/obviously adjusted.

Response to Arguments
Applicant argues that the newly added limitations overcome Segawa.  This is not persuasive.  The newly added limitations constitute new matter, are unclear and as best understood appear to be suggested by Segawa in the manner detailed in the reworded/new rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 As noted in the 35 USC 112 rejections elsewhere above, the limitations regarding the “threaded fastener” constitute new matter and are unclear.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 103 in as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).